Exhibit FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Officer Senior Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net Tower Financial Corporation names Cahill President and CEO; Schenkel to remain as Chairman FORT WAYNE, INDIANA – JULY 24, 2008 – Donald F. Schenkel, Chairman of Tower Financial Corporation (NASDAQ: TOFC) today announced that Tower’s Board of Directors has appointed Michael D. Cahill as the corporation’s President andChief Executive Officer, effective August 1, 2008. As part of this planned succession, Donald F. Schenkel will remain as Chair of Tower Financial Corporation’s Board, as well as Chair of Tower’s two subsidiaries. Mr.
